Name: Commission Directive 2010/70/EU of 28Ã October 2010 amending Council Directive 91/414/EEC as regards the expiry date for inclusion in AnnexÃ I of the active substance carbendazim Text with EEA relevance
 Type: Directive
 Subject Matter: health;  agricultural policy;  means of agricultural production;  chemistry;  information technology and data processing;  deterioration of the environment;  marketing;  executive power and public service
 Date Published: 2010-10-29

 29.10.2010 EN Official Journal of the European Union L 283/27 COMMISSION DIRECTIVE 2010/70/EU of 28 October 2010 amending Council Directive 91/414/EEC as regards the expiry date for inclusion in Annex I of the active substance carbendazim (Text with EEA relevance) THE EUROPEAN COMMISSION, Having regard to the Treaty on the Functioning of the European Union, Having regard to Council Directive 91/414/EEC of 15 July 1991 concerning the placing of plant protection products on the market (1), and in particular the second indent of the second subparagraph of Article 6(1) thereof, Whereas: (1) By Commission Directive 2006/135/EC (2) carbendazim was included as an active substance in Annex I to Directive 91/414/EEC. That inclusion expires on 31 December 2010. (2) On request the inclusion of an active substance may be renewed for a period not exceeding ten years. On 6 August 2007 the Commission received such a request from the notifier regarding the renewal of the inclusion for this substance. (3) On 10 January 2008 the notifier submitted a technical dossier to the rapporteur Member State Germany in support of its request. Germany delivered its draft reassessment report on 27 July 2009. The European Food Safety Authority then performed a peer review which was finalised on 30 April 2010. (4) Since it is impossible to complete the renewal procedure before the date when the inclusion of carbendazim will expire and since the request for renewal was made in sufficient time, in accordance with Article 5(5) of Directive 91/414/EEC a renewal should be granted for the period necessary to complete that procedure. (5) It is therefore appropriate to amend Directive 91/414/EEC accordingly. (6) The measures provided for in this Directive are in accordance with the opinion of the Standing Committee on the Food Chain and Animal Health, HAS ADOPTED THIS DIRECTIVE: Article 1 In Annex I to Directive 91/414/EEC, in row No 149 (carbendazim (unstated stereochemistry) CAS No 10605-21-7 CIPAC No 263), in the sixth column (expiration of inclusion), the words 31 December 2010 are replaced by the words 13 June 2011. Article 2 Member States shall adopt and publish by 31 December 2010 at the latest the laws, regulations and administrative provisions necessary to comply with this Directive. They shall forthwith communicate to the Commission the text of those provisions and a correlation table between those provisions and this Directive. They shall apply those provisions from 1 January 2011. When Member States adopt those provisions, they shall contain a reference to this Directive or shall be accompanied by such a reference on the occasion of their official publication. Member States shall determine how such reference is to be made. Article 3 This Directive shall enter into force on the 20th day following its publication in the Official Journal of the European Union. Article 4 This Directive is addressed to the Member States. Done at Brussels, 28 October 2010. For the Commission The President JosÃ © Manuel BARROSO (1) OJ L 230, 19.8.1991, p. 1. (2) OJ L 349, 12.12.2006, p. 37.